Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/26/22 are hereby entered.
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 9, 11, 14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 5-7, 9, 11, 14 and 18 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1 and 18, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a method] for diagnosis and treatment of a patient, the [method] comprising:
	[…]
	receiv[ing] patient data […];
	receiv[ing] images of the patient […];
	receiv[ing] environmental data about the environment in which the patient is located […]
	extract[ing] feature information from the patient data, the images and the environmental data…physical state of the patient;
	analyz[ing] the physical state of the patient based on the feature information;
	stor[ing] the physical state of the patient […] in a time-series manner;
	determin[ing] a condition of the patient by analyzing a change in physical functions of the patient…physical state of the patient […];
	treat[ing] the condition of the patient by:
	determining […] a current maintenance state of the patient based on the physical state of the patient in current time and the physical state of the patient in a previous time, and
	generating physical function improvement proposal information…condition.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a device, one or more sensors, various software modules, databases, software programmed to perform actions in “real-time”, and/or a display screen, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a device, one or more sensors, various software modules, databases, software programmed to perform actions in “real-time”, and/or a display screen,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification and text regarding same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160066820 A1 by Sales et al (“Sales”), in view of PGPUB US 20180132758 A1 by Benford (“Benford”).
In regard to Claims 1 and 18, Sales teaches a system for diagnosis and treatment of a patient, the system comprising:
 a wearable sensor…data;
(see, e.g., p28);
	a video sensor…patient;
	(see, e.g., p10 in regard to “eye-facing cameras”);
	an environmental sensor…located; and
	(see, e.g., p10 in regard to “thermometers”);
	a processor…configured to:
	(see, e.g., F2, 202);
	receive the patient data…sensor,
	receive the images…sensor,
	receive the environmental data…sensor,
	(see, e.g., F3, 305 and p28);
	extract feature information…patient;
(see, e.g., p32 in regard to identifying a relative peak.);
	analyze the physical state of the patient based on the feature information;
(see, e.g., p33 in regard to identifying the magnitude and phase of the peaks);
[…] 
	determine a condition of the patient by analyzing a change in physical functions of the patient based on a […] change of the physical state of the patient […];
	treat a condition of the patient by:
	determining a current maintenance state of the patient based on the physical state of the patient in a current time and the physical state of the patient in a previous time;
	(see, e.g., p33 in regard to diagnosing gait abnormalities (“a condition of the patient” and “a current maintenance state”) by comparing the magnitude and phase of the peaks with stored data concerning the individual’s formerly normal gait);
	generating physical function improvement proposal information indicating an improvement proposal of the physical function with respect to the current maintenance state and the condition
	(see, e.g., p35);
	Furthermore, while Sales teaches employing a database of abnormal gait patterns and making comparisons to prior data it may not teach the remaining claimed limitations, however, Benford teaches
store the physical state of the patient in a first database in a time series manner;
(see, e.g., p54 in regard to a client database that stores diagnostic history data for a gait analysis client);
	analyzing a change in physical functions of the patient based on a time-series change of the physical state of the patient stored in the first databased;
determining, using the first database, a current maintenance state of the patient based on the physical state of the patient in a current time and the physical state of the patient in a previous time;
(see, e.g., F10 and p86 in regard to comparing new qualitative gait test results to old gait test results that are stored in the client database in order to determine if the gait characteristics have changed);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Benford to the device taught by Sales in order to better track qualitative changes in an individual’s gait over time by comparing the change in physical function over time and storing those analysis results in the database as otherwise taught by Sales, and to provide a more helpful physical function improvement proposal regarding those changes.


In regard to Claim 2, while Sales teaches the device being employed in order to continuously monitor the individual’s gait by the process taught in, e.g., F3A it may fail to explicitly teach wherein this process is repeated over and over in order to provide updated assessments of the individual’s gait, in other words, however, Benford teaches these limitations in, e.g., F8 at 805, 812, and 813
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Benford to the device taught by Sales by having the device continuously monitor sensor data and employ that data to determine whether or not to provide an updated improvement proposal to the user in order to better monitor the user’s possible gait abnormality.
In regard to Claim 5, Benford teaches these features.  See, e.g., p54 in regard to a database used to store historical gait diagnostic data.  Such data is within the BRI of the claimed “information indicating a posture, a behavior, and physical burden/fatigue” as a person’s gait is influenced by all as well as influences all of these factors.  Furthermore, to the extent to which no function is claimed of the computer programming that necessarily employs any of this claimed “information” to perform any function it is non-functional machine-readable media and thereby does not distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claim 6, Benford teaches these features.  See, e.g., F10 and p86 in regard to comparing new qualitative gait test results to old gait test results that are stored in the client database in order to determine if the gait characteristics have changed.  This analysis is within the BRI of the claimed analysis units to the extent that a person’s gait is influenced by all as well as influences a person’s physical function, motor function, and/or daily activities.
In regard to Claim 7, Sales teaches these features.  See, e.g., p36-37 in regard to comparing the gait of an individual to a stored record (“second database”) of abnormal gaits and providing a recommendation based on that comparison.
In regard to Claim 9, Sales teaches these features.  See, e.g., F3, s315;  see also, e.g., p35 in regard to providing the results of the analysis to the user.  
In regard to Claim 11, Sales teaches these features.  See, e.g., F3, s315;  see also, e.g., p35 in regard to providing the results of the analysis to the user.  See, e.g., F1, s110a and s110b in regard to computer displays which display “image information” in the form of the “treatment recommendations”.  
In regard to Claim 14, Sales teaches these features.  See, e.g., p33 in regard to whether the individual is in a group of individuals with a gait abnormality and/or a group of individuals with a typical gait.

	Response to Arguments
	Applicant argues on pages 13-14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    90
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    682
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  The CAFC held in Vanda what constitutes a “method of treatment” for purposes of the Mayo test:

    PNG
    media_image3.png
    204
    514
    media_image3.png
    Greyscale

Id., slip. op., page 32.
Applicant’s claimed invention does not constitute a “method of treatment” because it does not require the patient to have any specific condition, nor does it involve any specific treatment at any specific does, and nor does it seek to achieve any specific outcome.  The claimed “patient” may have any condition.  The claimed treatment is merely a visual display.  There is nothing analogous claimed to anything like a dosage.  And nor is there any specific outcome claimed.  What is more, unlike as in Vanda, Applicant’s claimed invention merely involves the display of visual information and not the ingestion of specific medical substance in the subject’s body.  Applicant’s claims are directed to collecting various sensor input data, analyzing that data, and providing a visual output based on that analysis.  The CAFC has held in, e.g., Ubisoft v. Yousician that such subject matter is not patent eligible because it is a mental process and thereby abstract.  Applicant’s claims are more closely analogous to the invention claimed in Yousician than they are to Vanda and for that reason the 101 rejection made herein is maintained.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715